1

2

3

4                            IN THE UNITED STATES DISTRICT COURT
5                           FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                        Case No.: 1:18-CR-00013-001 LJO
8                           Plaintiff,                 ORDER OF RELEASE
9           v.
10    SAMMY RODRIGUEZ DELGADO
11                          Defendant.
12

13          A Contested hearing was held on October 9, 2018.
14
            The defendant shall be released with the same previously ordered conditions of
15
     supervised release issued on 3/29/2013, in addition to conditions stated on the record,
16
     incorporated herein.
17
            Disposition Hearing set for November 13, 2018 at 9:00am.
18

19   The defendant shall be released forthwith.

20

21   IT IS SO ORDERED.
22
        Dated:     October 9, 2018                         /s/ Lawrence J. O’Neill _____
23                                                UNITED STATES CHIEF DISTRICT JUDGE
24

25

26

27

28
